Action on a promissory note. Order granting summary judgment in favor of the plaintiff and judgment entered thereon unanimously affirmed, with ten dollars costs and disbursements. The defense of conditional delivery is not available to the appellants. (Mount Vernon Trust Co. v. Bergoff, 272 N. Y. 192; Rothschild v. Manufacturers Trust Co., 279 id. 355; Westchester Trust Co. v. Harrison, 249 App. Div. 828; Mount Vernon Trust Co. v. Oakwood Gardens, Inc., 254 id. 686.) Alleging the tender of collateral when demand for payment is made is not necessary to charge an endorser on a note when demand of payment from the maker is expressly waivdd by the endorser. (First National Bank v. Wood, 71 N. Y. 405; Neg. Inst. Law, § 144.) Present — Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ.